Case 2:20-cv-00056-JRG-RSP Document 26 Filed 12/28/20 Page 1 of 2 PageID #: 148




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  VANESSA TIMMONS and AMANDA                   §
  ROLLINS,                                     §
                                               §
        Plaintiffs,                            §
                                               §
  v.                                           §
                                               §
                                                        Case No. 2:20-cv-00056-JRG-RSP
  CONCORD HEALTHCARE, LLC,                     §
  GARDENDALE REHABILITATION &                  §
  NURSING CENTER, JOSEF NEUMAN,                §
  OSCAR ROSENBERG, and SHERYL                  §
  SMITH,                                       §
                                               §
        Defendants.                            §

                                            ORDER
        Before the Court are two motions for default judgment affecting four of the five

 named Defendants. The first motion, Plaintiff's Motion for Default Judgment (Dkt. No. 12) (the

 "First Motion") was filed on June 4, 2020 and seeks default judgment against Defendants

 Concord Healthcare Group, LLC ("Concord") and Oscar Rosenberg ("Rosenberg").               The

 Magistrate Judge entered a Report and Recommendation (Dkt. No. 16) on July 27, 2020,

 recommending that the First Motion be granted. No objections have been filed and the Court,

 having reviewed the record de novo, finds that the Report is correct and it is hereby ADOPTED.

        The second motion, Plaintiff's Motion for Default Judgment (Dkt. No. 24) (the "Second

 Motion") was filed on October 12, 2020 and seeks default judgment against Defendants

 Gardendale Rehabilitation & Nursing Center ("Gardendale") and Josef Neuman ("Neuman"). For

 the same reasons as assigned with regard to defendants Concord and Rosenberg in the Report

 and Recommendation adopted above, the Court finds that default judgment is appropriate as to

 Gardendale and Neuman, and that the Second Motion should be and hereby is GRANTED.

        A Default Judgment in favor of Plaintiffs Vanessa Timmons and Amanda Rollins will be

 entered against the four defendants named above. The judgment will not be final and executable,
Case 2:20-cv-00056-JRG-RSP Document 26 Filed 12/28/20 Page 2 of 2 PageID #: 149




 under the provisions of Rule 54(b), until the proceedings against the fifth Defendant, Sheryl Smith,

 have been concluded.



       So ORDERED and SIGNED this 23rd day of December, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                   2
